Opinion by
White, P. J.
§ 88. Service of citation by military officer. A defendant was served with citation by a lieutenant of state troops, and upon such service judgment by default was rendered. Held, that the officer had’ no authority to serve civil process, and the service being a nullity, the judgment by default was set aside.
§89. Defective citation. A citation which cited the defendant to appear in the year 187, cited him to appear at an impossible date, and was held to be fatally defective, and a judgment by default rendered thereon was set aside.
Reversed and remanded.